           Case 1:19-cr-00725-JPO Document 33 Filed 11/12/19 Page 1 of 1




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                                          X

 UNITED STATES OF AMERICA

                   -v-                                                  19-CR-725 (JPO)

 LEV PARNAS,
 IGOR FRUMAN,                                                      NOTICE OF APPEARANCE
 DAVID CORREIA, and
 ANDREY KUKUSHKIN,

                                       Defendants.

                                                          X
         PLEASE TAKE NOTICE that Gerald B. Lefcourt, P.C., and Gerald B. Lefcourt hereby

appear as counsel of record for defendant ANDREY KUKUSHKIN. Service of papers may be

made on Mr. Kukushkin at the address below. I certify that I am admitted to practice in this

Court.

New York, New York
November 12, 2019
                                            Yours, etc.

                                            GERALD B. LEFCOURT, P.C.



                                            By: ________/s/__________________
                                                Gerald B. Lefcourt (GBL 5030)

                                            1776 Broadway, Suite 2000
                                            New York, New York 10019
                                            Tel: (212) 737-0400
                                            Fax: (212) 988-6192
                                            lefcourt@lefcourtlaw.com
                                            Attorneys for Andrey Kukushkin
